Exhibit AGREEMENT AND PLAN OF MERGER AND REORGANIZATION among: TRES ESTRELLAS ENTERPRISES, INC., a Nevada corporation; and In Media Corporation, a California corporation Dated as of October 30, 2009 AGREEMENT AND PLAN OF MERGER AND REORGANIZATION THIS AGREEMENTAND PLANOF MERGERAND REORGANIZATION(“Agreement”) is made and entered into as ofOctober 30, 2009 (the “Execution Date”), by and among: Tres Estrellas Enterprises, Inc., a Nevada corporation (“Parent”) and In Media Corporation, a California corporation (the “Company”). Certain capitalized terms used in this Agreement are defined in Exhibit A. RECITALS A. Parent and the Company intend to effect a merger the Company into the Parent in accordance with this Agreement, the Nevada Revised Statutes, and the California Corporations Code (the “Merger”). Upon consummation of the Merger, the Parent will be the Surviving Corporation. B. It is intended that, for United States federal income tax purposes, the Merger shall qualify as a reorganization within the meaning of Section368(a) of the United States Internal Revenue Code of 1986, as amended(“Code”). C. The respective boards of directors of Parent and the Company have approved this Agreement and the Merger. D. After the execution of this Agreement certain majority stockholders of the Company will execute written consents pursuant to which such stockholders will agree to vote in favor of the Merger (the “Company Written Consent”) and the Board of Directors of Parent will execute a written consent pursuant to which such Board of Directors will agree to vote in favor of the issuance of Parent Common Stock in the Merger (the “Parent Written Consent”). AGREEMENT The parties to this Agreement, intending to be legally bound, agree as follows: SECTION 1. DESCRIPTION OF TRANSACTION 1.1 The Merger. Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time (as defined in Section1.3), Company shall be merged with and into the Parent.
